Citation Nr: 1233245	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-34 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as due to service-connected residuals of left tibia and fibula fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to November 1983. 

This matter came to the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left knee disorder.  This matter was remanded in May 2006.  In September 2009, the Board, in pertinent part, determined that new and material evidence had been received to reopen the claim of service connection for left knee disorder, and denied the claim on the merits.  

Pursuant to a Joint Motion to Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court), in an Order dated in May 2010, remanded the portion of the Board's September 2009 decision "that denied entitlement to service-connected residuals of a left tibia and fibula fracture."  The Board notes that entitlement to service connection for residuals of a left tibia and fibula fracture was established in an April 1984 rating decision.  The issue denied by the Board in September 2009 was entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected left tibia and fibula fracture, and this issue was the subject of the Joint Motion.  The case was returned to the Board for readjudication consistent with the Joint Motion.  This matter was remanded in March 2011.

In a May 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned an initial 30 percent rating, effective September 21, 1999.  The grant of service connection for PTSD constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.

In an August 2012 submission from the Veteran, she appeared to be claiming that her cardiomyopathy and hypertension are due to or aggravated by her service-connected PTSD.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran does not contend that her left knee disability had its onset in service, within one year of separation or is otherwise directly related to service.  Rather, the Veteran asserts that her service-connected residuals of a left tibia/fibula fracture caused her left knee disability.

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2011).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability). 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A June 1992 VA examiner noted the Veteran's history of a tibia/fibula fracture in 1983, which was treated with a cast for seven months.  The Veteran reported that she did well until August 1991,when she was a letter carrier with a walking route. She developed left knee pain at that time.  The Veteran suffered from knee pain with some crepitation, occasional swelling, giving way and locking.  The VA examiner noted excellent range of motion of the knee of 130 degrees flexion to 0 degrees extension.  Bilateral chondromalacia patella was diagnosed, which was symptomatic on the left.  Based on an examination of the Veteran and a review of the claims file, the VA examiner could not relate her current left knee symptoms to her old tibia/fibula fracture.  The examiner believed her current problem to be more likely work-related.

The Veteran underwent a second VA examination in September 2002.  The VA examiner noted significant crepitation in the patella and range of motion from 0 to 120 degrees.  The examiner could not relate the Veteran's chondromalacia patella to her leg injury.  

The Veteran asserts that a private treating physician, Dr. Riseman, told her that her left knee disorder was caused by her service-connected tibia/fibula disorder.  The Veteran, however, has been unable to obtain a statement from Dr. Riseman as the physician has left the practice.  In a July 2011 statement, the Veteran asserted that a physician in the same practice told her "the same thing" indicating that her "knee is off."  In support of this assertion, the Veteran submitted a June 2011 treatment record from Nicholas J. DiNicola, M.D., which reflects that the Veteran sought treatment complaining of progressively increasing left lower extremity pain.  She complained of pain beginning at the ankle and progressing proximally to her knee.  There were specific findings pertaining to the tibia/fibula, but there do not appear to be any specific findings pertaining to the knee.  Dr. DiNicola's assessment was malunion of left tibia and associated leg length discrepancy, but he did not specifically comment on a specific knee disability or an association to her tibia/fibula disability.  

Initially, after obtaining an appropriate release from the Veteran, her treatment records from Dr. DiNicola should be requested to determine whether there were any additional comments pertaining to the etiology of her left knee.  Also, the Veteran should be afforded an opportunity to obtain a nexus opinion from Dr. DiNicola to corroborate her assertion that her left knee disability is affected by her tibia/fibula disability.  38 C.F.R. § 3.159(c)(1).

Second, the Board notes that in August 2012 the Veteran submitted July 2012 treatment records from the Akron, Ohio VA Medical Center (VAMC).  Such records reference the tibia/fibula disability and reflect complaints related to the left leg.  The Board notes that the most recent VA treatment records are dated in November 2004, and updated treatment records are not contained in the Virtual VA file.  Thus, updated treatment records must be associated with the claims folder from November 6, 2004.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the June 1992 and September 2002 VA examiners failed to offer an opinion with regard to aggravation of any left knee disability, thus an opinion is necessary.  Moreover, in light of the Veteran's continued knee complaints and more recent treatment records, the Veteran should be afforded a new VA examination to assess whether her left knee disability is caused by or aggravated by her tibia/fibula disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and inform her that she should obtain an opinion from Dr. DiNicola regarding the relationship between her left knee and her service-connected tibia/fibula disability.  She should also be advised to obtain additional evidence that would corroborate his remarks regarding the etiology of her left knee disorder.

2.  After obtaining an appropriate release from the Veteran, request the entirety of the Veteran's treatment records from Dr. DiNicola.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Associate updated treatment records from the Akron VAMC from November 6, 2004.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  After completion of the above, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed left knee disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the left knee, separate and distinct from her service-connected left tibia/fibula disorder;

b)  Is any left knee disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to her tibia/fibula disorder?  

c)  If not, has any left knee disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to tibia/fibula disability, and if so, what measurable degree of left knee disability is due to her tibia/fibula disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the VA and private treatment records, June 1992 and September 2002 VA examination reports, and lay statements of the Veteran.

5.  After completion of the above, the AMC/RO should review the expanded record and readjudicate entitlement to service connection for left knee disability pursuant to § 3.310.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


